   Case: 1:21-cv-00034-PAB Doc #: 4 Filed: 04/27/21 1 of 5. PageID #: 16




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO


 Ketra Whitfield,                                 Case No. 1:21cv34

                               Plaintiff,
                -vs-                              JUDGE PAMELA A. BARKER


 Cuyahoga County Department of                    MEMORANDUM OPINION AND
 Children and Family Services, et al.,            ORDER



                               Defendants.


                                            Background

       Pro se plaintiff Ketra Whitfield has filed a complaint in this matter, naming the Cuyahoga

County Department of Children and Family Services (“CFS”) and the Warshitaw County Sheriff’s

Office as defendants. (Doc. No. 1.)

       In her complaint, the plaintiff alleges she was contacted by a CFS child protective services

worker named Brittany upon her release from University Hospitals in August 2020, and that she was

told by Brittany that she had received a call from University Hospitals in regards to the plaintiff’s

children having a stable place to live. (Id. at 2.) The plaintiff alleges that she answered Brittany’s

questions, but that within hours of hanging up with Brittany, she was “pulled over by police,

immediately snatched from her car in front of her son,” handcuffed, and arrested for kidnapping her

child without any explanation. (Id.)

       The plaintiff contends she was wrongfully arrested for kidnapping her child. In addition, she

contends her constitutional rights were violated because CFS placed her children in emergency
   Case: 1:21-cv-00034-PAB Doc #: 4 Filed: 04/27/21 2 of 5. PageID #: 17




custody without evidence of abuse or neglect. According to the plaintiff, there was “absolutely no

reason” for the CFS agency to remove her children from her custody. (Id. at 3.) And she complains

that CFS “changed the reason” for placing her children in emergency care. (Id. at 4.) She contends

the child protective services worker first told her there was concern that the plaintiff’s children did

not have a safe place to live, but later “changed the reason” and stated that her children were placed

in emergency care because of the plaintiff’s mental health and refusal to wear a mask. (Id.)

       Asserting claims under 42 U.S.C. § 1983 for a violation of her rights under the Fourteenth

Amendment (Count I) and False Imprisonment under 25 CFR § 11.404 (Count II), she seeks damages

and release of the custody of her children from protective services. (Doc. No. 1 at 4.)

       With her complaint, the plaintiff filed a motion to proceed in forma pauperis. (Doc. No. 2.)

That motion is granted.

                                         Standard of Review

       Because the plaintiff is proceeding in forma pauperis, her complaint is now before the Court

for initial screening under 28 U.S.C. § 1915(e)(2)(B). That statute requires district courts to screen

all in forma pauperis complaints filed in federal court, and to dismiss before service any such action

that the court determines is frivolous or malicious, fails to state a claim upon which relief may be

granted, or seeks monetary relief from a defendant who is immune from such relief. See id.

       Although pro se pleadings are construed liberally, see Williams v. Curtin, 631 F.3d 380, 383

(6th Cir. 2011), pro se plaintiffs must still meet basic pleading requirements and courts are not

required to “conjure allegations on [their] behalf.” Erwin v. Edwards, 22 F. App’x 579, 580 (6th Cir.

2001). In order to survive a dismissal for failure to state a claim under § 1915(e)(2)(B), a pro se

complaint must set forth sufficient factual matter, accepted as true, to state a claim to relief that is


                                                   2
    Case: 1:21-cv-00034-PAB Doc #: 4 Filed: 04/27/21 3 of 5. PageID #: 18




plausible on its face. See Hill v. Lappin, 630 F.3d 468, 471 (6th Cir. 2010) (holding that the dismissal

standard set forth in Ashcroft v. Iqbal, 556 U.S. 662 (2009) and Bell Atlantic Corp. v. Twombly, 550

U.S. 544 (2007) governs dismissals for failure to state a claim under 28 U.S.C. § 1915(e)(2)(B)). The

complaint must set forth factual allegations sufficient “to raise a right to relief above the speculative

level . . . on the assumption that all the allegations in the complaint are true (even if doubtful in fact).”

Twombly, 550 U.S. at 555.

                                                Discussion

        Upon review, the Court finds that the plaintiff’s complaint must be dismissed. Even liberally

construed, it does not set forth allegations sufficient to state any plausible claim.

        First, the plaintiff’s complaint fails to state any plausible claim upon which she may be granted

relief under § 1983, which provides a remedy for deprivations of constitutional rights caused by a

“person” acting under color of state law. Tahfs v. Proctor, 316 F.3d 584, 590 (6th Cir. 2002).

        County departments of children’s services are branches of county governments and are not

persons subject to suit under § 1983 in their own right. See Rose v. Dep't of Children & Family

Servs., No. 1:19 CV 127, 2019 WL 2123067, at *2 (N.D. Ohio May 15, 2019) (Cuyahoga County

Department of Children and Family Services is not sui juris and cannot be sued in its own right)

(collecting cases); Rose v. Cuyahoga County Department of Children and Family Services, No. 1: 18

CV 656, 2019 WL 2021716, at *3 (N.D. Ohio May 8, 2019); Loper v. Cuyahoga County Children

and Family Services, No. 1:18 CV 1598, 2019 WL 1597552, at *2 (N.D. Ohio, April 15, 2019).

Accordingly, the plaintiff has alleged no cognizable claim under § 1983 against CFS.

        Even to the extent the plaintiff’s complaint is construed against Cuyahoga County instead of

CFS, it fails to state a plausible claim. A local government may be liable under § 1983 only when its


                                                     3
   Case: 1:21-cv-00034-PAB Doc #: 4 Filed: 04/27/21 4 of 5. PageID #: 19




own “policy or custom” causes a constitutional injury. Monell v. Dep't of Soc. Servs., 436 U.S. 658,

694 (1978). The plaintiff does not claim or allege facts in her complaint plausibly suggesting that an

unconstitutional policy or custom of Cuyahoga County itself caused the conduct of which she

complains or resulted in the deprivation of her rights.

       The plaintiff’s complaint also fails to allege a plausible claim under § 1983 against the

Warshitaw County Sheriff’s Office. Other than identifying the “Warshitaw County Sheriff’s Office”

in the caption of her complaint, the plaintiff fails to set forth any discernible allegations of misconduct

against it in the body of her complaint. Accordingly, her complaint is subject to summary dismissal

as against it. See Gilmore v. Corr. Corp. of Am., 92 F. App'x 188, 190 (6th Cir.2004) (where

defendants are merely named in the caption of a complaint without specific allegations of wrongful

conduct, the complaint is subject to dismissal even under the liberal construction afforded to pro se

pleadings).

       In addition, the plaintiff’s complaint fails to allege any cognizable claim under 25 C.F.R. §

11.404, which regulation provides that “[a] person commits a misdemeanor if he or she knowingly

restrains another unlawfully so as to interfere substantially with his or her liberty.” Id. Section

11.404, however, establishes a misdemeanor criminal offense in the context of Indian affairs and does

not provide a private right of action or civil remedy in any context. See, e.g., Ogletree v. Vigil, No.

17-3724, 2018 WL 582391, at *2 (E.D. La. Jan. 29, 2018); Brown v. Culick, No. 3: 20-395, 2020 WL

564574, at *4 (D.S.C. Feb. 4, 2020).

                                               Conclusion




                                                    4
   Case: 1:21-cv-00034-PAB Doc #: 4 Filed: 04/27/21 5 of 5. PageID #: 20




       For all of the foregoing reasons, the plaintiff’s complaint fails to state any plausible claim and

therefore, is dismissed in accordance with 28 U.S.C. § 1915(e)(2)(B). The Court further certifies,

pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from this decision could not be taken in good faith.

       IT IS SO ORDERED.



                                                        s/Pamela A. Barker______
                                                       PAMELA A. BARKER
Date: April 27, 2021                                   U. S. DISTRICT JUDGE




                                                   5
